We have carefully examined the proofs in this case and are satisfied that the acts of cruelty physically perpetrated by the wife upon the husband fully support the result reached below.
We are also satisfied that the proofs, apart from the many irrelevant beliefs of the wife, support the conclusion that the welfare of the children is best served by the award of their custody to the father.
The decree nisi dismissing the wife's petition for divorce, and granting unto her husband, on his counter-claim, an absolute divorce, with custody of the children, together with the right of visitation by the wife as therein provided, is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None.